 1                                                               The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   UNITED STATES OF AMERICA,                        No. CR16-0300RSL
11                        Plaintiff,                  ORDER GRANTING MOTION TO FILE
12                                                    UNDER SEAL MOTION FOR
                   vs.                                SUPPRESSION AND FRANKS
13                                                    HEARING AND TO DISMISS COUNTS
     AUBREY TAYLOR,                                   1 AND 2 OF THE SECOND
14                                                    SUPERSEDING INDICTMENT BASED
                         Defendant,                   ON UNITED STATES V. NAPUE AND
15                                                    ITS EXHIBITS
16

17
            This matter having come before the Court on Defendant Aubrey Taylor’s Motion to File
18
     Under Seal (the “Motion”), and the Court having considered the Motion, and otherwise being
19
     fully informed in this matter, the Court hereby ORDERS that the Motion is GRANTED. The
20
     Motion for Suppression and Franks Hearing and to Dismiss Counts 1 and 2 of the Second
21
     Superseding Indictment Based on United States v. Napue and its Exhibits shall remain filed
22
     under seal.
23
            DONE this 15th day of February, 2019.
24

25                                                   A
                                                     Robert S. Lasnik
26                                                   United States District Judge
27

                                                                    Michael G. Martin
     ORDER GRANTING MOTION TO FILE
                                                                    Siderius Lonergan & Martin LLP
     UNDER SEAL
                                                                    500 Union Street, Suite 847
     (Taylor, CR16-0300RSL) - 1
                                                                    Seattle, WA 98101
                                                                    (206) 624-2800 FAX (206) 624-2805
 1   Presented by:

 2
     __/s Michael G. Martin_________
 3   Michael G. Martin, WSBA No. 11508
 4   Counsel for Aubrey Taylor
     Siderius Lonergan & Martin LLP
 5   500 Union Street, Suite 847
     Seattle, WA 98101
 6   (206) 624-2800
     Fax (206) 624-2805
 7
     Email: michaelm@sidlon.com
 8

 9
        /s Adrienne McKelvey
10   Adrienne McKelvey, WSBA No. 50990
     Counsel for Aubrey Taylor
11
     POLSINELLI PC
12   1000 Second Ave., Ste. 3500
     Seattle, WA 98104
13   (206) 393-5400
     Fax (206) 393-5401
14   Email: adrienne.mckelvey@polsinelli.com
15

16

17

18

19

20

21

22

23

24

25

26

27

                                               Michael G. Martin
     ORDER GRANTING MOTION TO FILE
                                               Siderius Lonergan & Martin LLP
     UNDER SEAL
                                               500 Union Street, Suite 847
     (Taylor, CR16-0300RSL) - 2
                                               Seattle, WA 98101
                                               (206) 624-2800 FAX (206) 624-2805
